
	

113 S860 IS: Rural Energy Investment Act of 2013
U.S. Senate
2013-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 860
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2013
			Mr. Franken (for
			 himself, Mr. Harkin,
			 Mr. Brown, Mr.
			 Durbin, Ms. Cantwell,
			 Mr. Johnson of South Dakota,
			 Mr. Cowan, Ms.
			 Hirono, Ms. Baldwin, and
			 Mr. Schatz) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Farm Security and Rural Investment Act of
		  2002 to improve energy programs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Rural Energy Investment Act of
			 2013.
		2.FindingsCongress finds that—
			(1)production of
			 energy from domestic sources offers considerable economic and energy security
			 benefits to the United States, including enduring and desirable jobs;
			(2)the agricultural
			 and forestry sectors of the United States offer significant potential for
			 production of renewable energy;
			(3)both renewable
			 energy production and adoption of energy efficiency offer considerable
			 environmental benefits; and
			(4)investments in
			 energy efficiency projects and renewable energy systems in rural areas of the
			 United States provide very significant energy security, economic, and
			 environmental benefits to the entire United States in addition to the rural
			 area benefits.
			3.DefinitionsSection 9001 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8101) is amended—
			(1)by redesignating paragraphs (5) through
			 (14) as paragraphs (6) through (15), respectively;
			(2)by inserting after paragraph (4) the
			 following:
				
					(5)BiochemicalThe
				term biochemical means a chemical derived from renewable
				biomass.
					;
				and
			(3)in paragraph
			 (7)(A), by inserting , biochemicals, after
			 biofuels.
			4.Biobased markets
			 programSection 9002 of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8102) is
			 amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (3),
			 by adding at the end the following:
					
						(F)Biobased
				product designationsNot later than 1 year after the date of
				enactment of this subparagraph, the Secretary shall—
							(i)begin to
				designate intermediate ingredients, feedstocks, and complex products in the
				guidelines issued under this paragraph; and
							(ii)develop a
				recommendation for the designation of complex and finished biobased products in
				those guidelines.
							(G)Changes in
				procurement mechanisms
							(i)Electronic
				product procurement catalogsThe Secretary shall work with
				relevant officials in agencies that have electronic product procurement
				catalogs to identify and implement solutions to increase the visibility of
				biobased and other sustainable products.
							(ii)Agency-specific
				product specifications
								(I)In
				generalNot later than 1 year after the date of enactment of this
				subparagraph and every 4 years thereafter, the Secretary, in coordination with
				other appropriate officials, shall work with the senior sustainability officer
				of each agency that has established agency-specific product specifications to
				review and revise the product specifications to ensure that, to the maximum
				extent practicable, the product specifications—
									(aa)require the use
				of sustainable products, including biobased products designated in accordance
				with this section; and
									(bb)do
				not contain any language prohibiting the use of biobased products.
									(II)ReportResults
				of the reviews conducted under subclause (I) shall be reported annually to the
				Office of Management and Budget, the Office of Science and Technology Policy,
				and the appropriate committees of Congress.
								(H)Reporting
							(i)In
				generalNot later than 1 year after the date of enactment of this
				subparagraph, the Administrator of General Services shall implement a system
				for service and construction contractors to report annual purchases of biobased
				products under Federal Government contracts.
							(ii)Relationship
				to other reporting systemsThe system under clause (i) may be
				incorporated as an element of 1 or more other contractor reporting
				systems.
							;
				and
				(B)by adding at the
			 end the following:
					
						(5)ComplianceThe
				Secretary may take such action as the Secretary determines to be
				necessary—
							(A)to determine the
				compliance rate among Federal agencies in buying designated biobased products;
				and
							(B)to determine
				whether vendor and contractor claims about biobased products meeting item
				designation definitions and minimum required biobased content are
				accurate.
							;
				(2)in subsection
			 (b)(3)—
				(A)by striking
			 The Secretary and inserting the following:
					
						(A)In
				generalThe Secretary
						;
				and
				(B)by adding at the
			 end the following:
					
						(B)Auditing and
				complianceThe Secretary may carry out such auditing and
				compliance activities as the Secretary determines to be necessary to ensure
				compliance with subparagraph (A), including the imposition of a civil penalty
				of not more than $10,000 on a person who misuses the label and, after receiving
				a notice of violation, fails to take action to correct the misuse described in
				the notice.
						;
				
				(3)by redesignating
			 subsections (d) through (h) as subsections (f) through (j),
			 respectively;
			(4)by inserting
			 after subsection (c) the following:
				
					(d)Outreach,
				education, and promotion
						(1)In
				generalThe Secretary shall carry out a program of outreach,
				education, and promotion activities intended to increase knowledge, awareness,
				and benefits of biobased products.
						(2)Authorized
				activitiesIn carrying out this subsection, the Secretary, at a
				minimum, shall—
							(A)not later than 1
				year after the date of enactment of this paragraph, update all existing
				BioPreferred and related sustainable acquisition training materials of the
				Department;
							(B)work
				cooperatively with the senior sustainability officers and chief acquisition
				officers of Federal agencies to immediately implement such BioPreferred program
				agency education and outreach programs as are necessary to meet the
				requirements of this section;
							(C)work actively
				with groups that support employment for the blind or disabled, such as the
				Committee for Purchase From People Who Are Blind or Severely Disabled, to
				promote education and outreach regarding BioPreferred AbilityOne products
				to—
								(i)program,
				technical, and contracting personnel; and
								(ii)Federal agency
				purchase card holders;
								(D)conduct consumer
				education and outreach (including consumer and awareness surveys);
							(E)conduct outreach
				to and support for State and local governments interested in implementing
				biobased purchasing programs;
							(F)partner with
				industry and nonprofit groups to produce educational and outreach materials and
				conduct educational and outreach events;
							(G)sponsor special
				conferences and events to bring together buyers and sellers of biobased
				products; and
							(H)support pilot and
				demonstration projects.
							(e)Forest Products
				Laboratory coordinationIn determining whether products are
				eligible for the USDA Certified Biobased Product label, the
				Secretary (acting through the Forest Products Laboratory) shall—
						(1)review and
				approve forest-related products for which an application is submitted for the
				program;
						(2)expedite the
				approval of innovative products resulting from technology developed by the
				Forest Products Laboratory or partners of the Laboratory; and
						(3)provide
				appropriate technical assistance to applicants, as determined by the
				Secretary.
						;
			(5)in subsection (i)
			 (as redesignated by paragraph (3)), by adding at the end the following:
				
					(3)Jobs creation
				research and reportNot later than 2 years after the date of
				enactment of this paragraph, the Secretary shall carry out a study, and submit
				to the President and the appropriate committees of Congress a report, on job
				creation and the economic impact associated with the biobased product industry,
				including—
						(A)the number of
				jobs in the United States originating from the biobased product industry
				annually over the preceding 10 years, including the job changes in specific
				sectors;
						(B)the dollar value
				of the domestic biobased products industry at the time of the report, including
				intermediates, feedstocks, and finished products, but excluding
				biofuels;
						(C)a forecast for
				biobased job creation potential over the next 10 years;
						(D)a forecast for
				growth in the biobased industry over the next 10 years; and
						(E)jobs data for
				both biofuels and biobased products, with data generated separately for each
				category.
						;
				and
			(6)in subsection (j)
			 (as redesignated by paragraph (3))—
				(A)in paragraph
			 (1)—
					(i)in
			 subparagraph (A), by striking and at the end;
					(ii)in
			 subparagraph (B), by striking the period at the end and inserting ;
			 and; and
					(iii)by adding at
			 the end the following:
						
							(C)$4,000,000 for
				each of fiscal years 2014 through 2018.
							;
				and
					(B)in paragraph (2),
			 by inserting and $4,000,000 for each of fiscal years 2014 through
			 2018 before the period at the end.
				5.Biorefinery
			 assistanceSection 9003 of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8103) is
			 amended—
			(1)in subsection
			 (a), in the matter preceding paragraph (1), by inserting , biochemicals,
			 or biobased products after biofuels;
			(2)in subsection
			 (b)(2), by inserting , a biochemical, or a biobased product
			 after biofuel each place it appears in subparagraphs (A) and
			 (B);
			(3)in subsection
			 (c)(1), by inserting , biochemicals, or biobased products after
			 biofuels;
			(4)in subsection
			 (d)(2)(C)—
				(A)in clause (i), by
			 inserting , biochemical, or biobased product after
			 biofuel; and
				(B)in clause (iii),
			 by inserting , biochemicals, or biobased products after
			 biofuels;
				(5)in subsection
			 (e)(1)(C)—
				(A)in clause (i), by
			 inserting , biochemical, or biobased product after
			 biofuel; and
				(B)in clauses (iii)
			 and (vii), by inserting , biochemicals, or biobased products
			 after biofuels each place it appears; and
				(6)in subsection
			 (h)—
				(A)in paragraph
			 (1)—
					(i)in
			 subparagraph (A), by striking and at the end;
					(ii)in
			 subparagraph (B), by striking the period at the end and inserting ;
			 and; and
					(iii)by adding at
			 the end the following:
						
							(C)$75,000,000 for
				each of fiscal years 2014 through
				2018.
							;
					(B)in paragraph (2),
			 by inserting and $75,000,000 for each of fiscal years 2014 through
			 2018 before the period at the end; and
				(C)by adding at the
			 end the following:
					
						(3)LimitationOf
				the funds made available under this subsection, at least 75 percent for each
				fiscal year shall be made available for the manufacture of advanced
				biofuels.
						.
				6.Biodiesel fuel
			 education programSection 9006
			 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8106) is
			 amended by striking subsection (d) and inserting the following:
			
				(d)Funding
					(1)Mandatory
				fundingOf the funds of the Commodity Credit Corporation, the
				Secretary shall use to carry out this section $1,000,000 for each of fiscal
				years 2014 through 2018, to remain available until expended.
					(2)Discretionary
				fundingIn addition to any other funds made available to carry
				out this section, there is authorized to be appropriated to carry out this
				section $1,000,000 for each of fiscal years 2014 through
				2018.
					.
		7.Rural Energy for
			 America ProgramSection 9007
			 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107) is
			 amended—
			(1)in subsection
			 (b)(2)—
				(A)in subparagraph
			 (C), by striking and at the end;
				(B)by redesignating
			 subparagraph (D) as subparagraph (E); and
				(C)by inserting
			 after subparagraph (C) the following:
					
						(D)a nonprofit
				organization; and
						;
				
				(2)in subsection
			 (c)—
				(A)by striking
			 paragraph (1) and inserting the following:
					
						(1)Loan guarantee
				and grant program
							(A)In
				generalIn addition to any similar authority, the Secretary shall
				provide loan guarantees and grants to agricultural producers and rural small
				businesses—
								(i)to purchase
				renewable energy systems, including—
									(I)systems that may
				be used to produce and sell electricity, such as for agricultural, and
				associated residential, purposes; and
									(II)unique
				components of renewable energy systems; and
									(ii)to make energy
				efficiency improvements.
								(B)Application
				process
								(i)In
				generalIn carrying out this subsection, the Secretary shall
				establish a multi-tiered application process that varies based on the cost of
				the proposed project.
								(ii)SimplificationThe
				multi-tiered process shall ensure that applications are most simplified for the
				projects with the lowest project
				costs.
								;
				(B)in paragraph
			 (2)—
					(i)in
			 the matter preceding subparagraph (A)—
						(I)by striking
			 amount and inserting priority; and
						(II)by striking
			 section and inserting subsection;
						(ii)in
			 subparagraph (A), by inserting and the type of energy efficiency
			 improvement to be made so as to ensure that the program supports a diversity of
			 technologies across the United States before the semicolon at the
			 end;
					(iii)in subparagraph
			 (C)—
						(I)by inserting
			 and public health before benefits; and
						(II)by inserting
			 and energy efficiency improvements before the semicolon at the
			 end; and
						(iv)by
			 striking paragraph (F) and inserting the following:
						
							(F)the natural
				resource conservation benefits of the renewable energy
				system;
							;
				
					(C)in paragraph
			 (3)—
					(i)in
			 subparagraph (B), by striking The Secretary and inserting the
			 following:
						
							(i)In
				generalThe
				Secretary
							;
					(ii)by
			 adding at the end the following:
						
							(ii)Maximum grant
				amount
								(I)In
				generalExcept as provided in subclause (II), the amount of a
				grant under this paragraph shall not exceed the lesser of $100,000 or 50
				percent of the cost of the activity carried out using funds from the
				grant.
								(II)Socially
				disadvantaged farmer or rancherIn the case of an agricultural
				producer who is a socially disadvantaged farmer or rancher (as defined in
				section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990
				(7 U.S.C. 2279(e))), the amount of a grant under this paragraph shall not
				exceed the lesser of $100,000 or 75 percent of the cost of the activity carried
				out using funds from the grant.
								;
				and
					(iii)by striking
			 subparagraph (C);
					(D)in paragraph
			 (4)—
					(i)by
			 striking subparagraph (A) and inserting the following:
						
							(A)GrantsSubject
				to subparagraph (B), the amount of a grant under this subsection shall not
				exceed the lesser of—
								(i)25 percent of the
				cost of the activity carried out using funds from the grant; or
								(ii)as
				applicable—
									(I)if the project is
				for energy efficiency improvements, $250,000; or
									(II)if the project
				is for a renewable energy system,
				$500,000.
									;
				and
					(ii)in
			 subparagraph (C), by striking 75 percent of the cost and
			 inserting all eligible costs; and
					(E)by adding at the
			 end the following:
					
						(5)RequirementIn
				carrying out this section, the Secretary shall not require a second meter for
				on-farm residential portions of rural projects connected to the
				grid.
						;
				(3)in subsection
			 (e)(2), strike June 30 of each fiscal year and insert a
			 date to be determined each fiscal year by the Secretary;
			(4)in subsection
			 (f)—
				(A)by striking
			 Not later and inserting the following:
					
						(1)In
				generalNot later
						;
				and
				(B)by adding at the
			 end the following:
					
						(2)Subsequent
				reportNot later than 4 years after the date of enactment of this
				paragraph, the Secretary shall submit to Congress a report on activities
				carried out under this section, including the outcomes achieved by projects
				funded under this section.
						;
				and
				(5)in subsection
			 (g)—
				(A)in paragraph
			 (1)—
					(i)in
			 subparagraph (C), by striking and at the end;
					(ii)in
			 subparagraph (D), by striking the period at the end and inserting ;
			 and; and
					(iii)by adding at
			 the end the following:
						
							(E)$70,000,000 for
				each of fiscal years 2014 through
				2018;
							;
					(B)in paragraph
			 (2)(B), strike April 1 of each fiscal year and insert the
			 date determined each fiscal year by the Secretary; and
				(C)in paragraph (3),
			 by inserting and $70,000,000 for each of fiscal years 2014 through
			 2018 before the period at the end.
				8.Biomass research
			 and developmentSection 9008
			 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8108) is
			 amended—
			(1)by striking
			 biofuels and each place it appears in subsections (b), (c)(3),
			 (d)(2)(A), (e), and (g)(2) and inserting biofuels, biochemicals,
			 and;
			(2)in subsection
			 (e)—
				(A)in paragraph
			 (2)—
					(i)in subparagraph
			 (A)—
						(I)by striking
			 at prices competitive with fossil fuels and inserting ,
			 biochemicals, and biobased products; and
						(II)by inserting
			 and after the semicolon at the end;
						(ii)by striking
			 subparagraph (B);
					(iii)by
			 redesignating subparagraph (C) as subparagraph (B); and
					(iv)in subparagraph
			 (B) (as so redesignated), by inserting biochemicals, after
			 bioenergy,;
					(B)in paragraph
			 (3)—
					(i)in
			 subparagraph (B)—
						(I)in the
			 subparagraph heading, by inserting , biochemicals, after
			 biofuels; and
						(II)in clause (i),
			 by striking cellulosic; and
						(ii)in
			 subparagraph (C)—
						(I)in the heading,
			 by striking Biofuels
			 development; and
						(II)in clause (ii),
			 by inserting , biochemical, or biobased product after
			 biofuel;
						(C)by striking
			 paragraph (4);
				(D)by redesignating
			 paragraphs (5) and (6) as paragraphs (4) and (5), respectively; and
				(E)in paragraph (4)
			 (as redesignated by subparagraph (D))—
					(i)by
			 redesignating subparagraphs (F) and (G) as subparagraphs (G) and (H),
			 respectively; and
					(ii)by
			 inserting after subparagraph (E) the following:
						
							(G)a tribal
				organization (as defined in section 4 of the Indian Self-Determination and
				Education Assistance Act (25 U.S.C.
				450b));
							;
				and
					(3)in subsection
			 (h)—
				(A)in paragraph
			 (1)—
					(i)in subparagraph
			 (C), by striking and at the end;
					(ii)in subparagraph
			 (D), by striking the period at the end and inserting ; and;
			 and
					(iii)by adding at
			 the end the following:
						
							(E)$30,000,000 for
				each of fiscal years 2014 through 2018.
							;
				and
					(B)in paragraph (2),
			 by inserting and $30,000,000 for each of fiscal years 2014 through
			 2018 before the period at the end.
				9.Rural energy
			 self-sufficiency initiativeSection 9009(d) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 8109(d)) is amended by inserting
			 and $10,000,000 for each of fiscal years 2014 through 2018
			 before the period at the end.
		10.Feedstock
			 flexibility program for bioenergy producersSection 9010(b) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 8110(b)) is amended—
			(1)in paragraph
			 (1)(A), by striking 2013 and inserting 2018;
			 and
			(2)in paragraph
			 (2)(A), by striking 2013 and inserting
			 2018.
			11.Biomass crop
			 assistance programSection
			 9011 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8111) is
			 amended—
			(1)in subsection (a)—
				(A)in paragraph (4)(B)(ii), by striking
			 or has the potential to become invasive or noxious;
				(B)in paragraph
			 (5)—
					(i)in subparagraph
			 (B), in the matter preceding clause (i), by striking The term
			 and inserting Except as provided in subparagraph (C), the term;
			 and
					(ii)by adding at the
			 end the following:
						
							(C)Certain
				conservation programsLand described in clause (iii), (iv), or
				(v) of subparagraph (B) may be prepared for biomass production before October 1
				of the current fiscal year, as determined by the Secretary, if a contract
				described in that clause that covers the land will expire at the end of the
				current fiscal year.
							;
				and
					(C)by adding at the
			 end the following:
					
						(9)Qualifying
				eligible materialThe term qualifying eligible
				material means an eligible material, including residue from crops
				described in paragraph (6)(B)(i), that before transport and delivery to the
				biomass conversion facility—
							(A)is collected or
				harvested by the eligible material owner—
								(i)directly
				from—
									(I)National Forest
				System land;
									(II)Bureau of Land
				Management land;
									(III)non-Federal
				land; or
									(IV)land belonging
				to an Indian or Indian tribe that is held in trust by the United States or
				subject to a restriction against alienation imposed by the United States;
				and
									(ii)in accordance
				with—
									(I)applicable law
				and land management plans;
									(II)a conservation,
				forest stewardship, or equivalent plan, as determined by the Secretary;
									(III)Executive Order
				13112 (42 U.S.C. 4321 note; relating to invasive species); and
									(IV)if harvested
				from Federal land, the requirements for old growth forest maintenance,
				restoration, and management direction provided by section 102 of the Healthy
				Forests Restoration Act of 2003 (16 U.S.C. 6512) for Federal land; and
									(B)if woody, is
				removed as a byproduct of preventive treatments to—
								(i)reduce hazardous
				fire fuels;
								(ii)reduce or
				contain disease or insect infestation;
								(iii)reduce or
				contain invasive species; or
								(iv)improve
				ecosystem health in accordance with a landscape scale strategy, as determined
				by the
				Secretary.
								;
				(2)in subsection
			 (c)—
				(A)in paragraph
			 (2)(B)—
					(i)in clause
			 (vii)—
						(I)in subclause
			 (II), by striking and at the end;
						(II)in subclause
			 (III), by adding and at the end; and
						(III)by adding at
			 the end the following:
							
								(IV)geographic and
				feedstock diversity of the proposed BCAP project area as compared with existing
				BCAP project
				areas;
								;
						(ii)in clause
			 (viii), by striking and at the end;
					(iii)by
			 redesignating clause (ix) as clause (x); and
					(iv)by inserting
			 after clause (viii) the following:
						
							(ix)the prospects
				for significant producer participation;
				and
							;
					(B)in paragraph
			 (3)(C)(ii), by striking 15 and inserting 7;
			 and
				(C)in paragraph
			 (5)—
					(i)in subparagraph
			 (B)—
						(I)in the matter
			 preceding clause (i), by striking the amount and inserting
			 Except as provided in subparagraph (D), the amount; and
						(II)by striking
			 75 percent and inserting 50 percent; and
						(ii)by adding at the
			 end the following:
						
							(D)Beginning,
				socially disadvantaged, and geographically disadvantaged farmers or
				ranchersIn the case of a beginning, socially disadvantaged, or
				geographically disadvantaged farmer or rancher (as determined by the
				Secretary), the amount of an establishment payment under this subsection shall
				be up to 75 percent of the costs of establishing an eligible perennial crop
				covered by the contract, including the costs described in clauses (i) through
				(iii) of subparagraph
				(B).
							;
					(3)in subsection
			 (d)—
				(A)in paragraph (1),
			 by inserting qualifying before eligible material
			 both places it appears;
				(B)in paragraph
			 (2)(B)—
					(i)by striking
			 paragraph (3) and inserting paragraph (4);
			 and
					(ii)by striking
			 $45 per ton for a period of 2 years and inserting $25 per
			 ton for a period of up to 3 years;
					(C)by redesignating
			 paragraph (3) as paragraph (4); and
				(D)by inserting
			 after paragraph (2) the following:
					
						(3)Limitation on
				assistance with collection, harvest, storage, and
				transportationTo ensure effective administration of this
				subsection, the Secretary may—
							(A)require such
				documentation from producers or persons seeking payments as the Secretary
				considers necessary;
							(B)establish limits
				on the total number and amounts of payments received by any producer or person
				under this subsection; and
							(C)implement any
				additional requirements the Secretary determines
				necessary.
							;
				and
				(4)by striking
			 subsection (f) and inserting the following:
				
					(f)Funding
						(1)Mandatory
				fundingOf the funds of the Commodity Credit Corporation, the
				Secretary shall use to carry out this section $75,000,000 for each of fiscal
				years 2014 through 2018, of which not more than $15,000,000 for each fiscal
				year may be used for collection, harvest, storage, and transportation.
						(2)Discretionary
				fundingIn addition to any other funds made available to carry
				out this section, there is authorized to be appropriated to carry out this
				section $75,000,000 for each of fiscal years 2014 through
				2018
						.
			12.Forest biomass
			 for energySection 9012(d) of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8112(d)) is
			 amended by striking 2012 and inserting
			 2018.
		13.Community wood
			 energy programSection 9013 of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8113) is
			 amended—
			(1)by redesignating
			 subsection (e) as subsection (f);
			(2)by inserting
			 after subsection (d) the following:
				
					(e)Mandatory
				fundingOf the funds of the Commodity Credit Corporation, the
				Secretary shall use to carry out this section $10,000,000 for each of fiscal
				years 2014 through 2018.
					;
				and
			(3)in subsection (f) (as redesignated by
			 paragraph (1)), by striking 2013 and inserting
			 2018.
			14.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
		
